Biohardson, Judge:
The protests enumerated in the schedule of protests annexed hereto and made a part hereof were submitted to the court for decision upon a stipulation which reads :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked YP (Import Spec’s Initials) by Import Specialist Vincent Phipps (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, consist of tractor parts and assessed with duty at 11.5 per centum ad valorem within Item 692.35, TSUS, as parts of tractors, and claimed to be free of duty within Item 692.30, TSUS.
That said merchandise is in fact parts of tractors which are suitable for agriculutral use and are not provided for within Item 692.40, TSUS.
' That the protests enumerated on the attached schedule be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
*443Accepting this stipulation as evidence of the facts we hold that the claim in the protests herein that the items of merchandise marked “A” and initialed YP by Import Specialist Vincent Phipps on the invoices covered by said protests are free of duty under the provisions of Item 692.30 of the Tariff Schedules of the United States is sustained. As to all other claims and merchandise the protests are overruled.
Judgment will be entered accordingly.